COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Ronald Glenn Hightower

Appellate case number:      01-14-00473-CV

Date motion filed:          September 18, 2014

Party filing motion:        Relator


       It is ordered that the motion for rehearing is denied.




Judge’s signature: /s/ Laura C. Higley
                    Acting for the Court

Panel consists of: Justices Higley, Bland, and Sharp


Date: December 16, 2014